ACCEPTED
                                                                                                                           03-14-00197-CV
                                                                                                                                  4787592
                                                                                                                 THIRD COURT OF APPEALS
                                                                                                                            AUSTIN, TEXAS
                                                                                                                      4/7/2015 12:04:13 PM
                                                                                                                          JEFFREY D. KYLE
                                                                                                                                    CLERK




                                                                                                      FILED IN
RANCE CRAFT                                                                                   3rd COURT OF APPEALS
                                                                                                                (512) 936-2872
ASSISTANT SOLICITOR GENERAL                                                           RANCE.CRAFT@AUSTIN,   TEXAS
                                                                                                   TEXASATTORNEYGENERAL   .GOV

                                                                                              4/7/2015 12:04:13 PM
                                                                                                 JEFFREY D. KYLE
                                                      April 7, 2015                                    Clerk



    Mr. Jeffrey D. Kyle, Clerk                                      Via File & Serve Xpress
    Third Court of Appeals
    P.O. Box 12547
    Austin, Texas 78711-2547

          Re: Confirmation of Oral Argument & Counsel Presenting Oral Argument
              Graphic Packaging Corporation v. Glenn Hegar, Comptroller of Public
              Accounts of the State of Texas; and Ken Paxton, Attorney General of the
              State of Texas, No. 03-14-00197-CV

    Dear Mr. Kyle:

          Appellees Glenn Hegar, Comptroller of Public Accounts of the State of
    Texas, and Ken Paxton, Attorney General of the State of Texas, acknowledge the
    Court’s notice setting this cause for oral argument on June 3, 2015, at 9:00 A.M.
    Rance Craft of the Office of the Attorney General will present oral argument on
    behalf of Appellees.

             Thank you for your assistance with this matter.

                                                           Sincerely,

                                                           /s/ Rance Craft

                                                           Rance Craft
                                                           Assistant Solicitor General
                                                           Texas Bar No. 24035655

    RLC/vlc

    cc:      Amy L. Silverstein (via File & Serve Xpress e-service)
             James F. Martens (via File & Serve Xpress e-service)
             Amanda G. Taylor (via File & Serve Xpress e-service)

  POST OFFICE BOX 12548, AUSTIN, TEXAS 78711-2548 TEL: (512) 463-2100               WEB: WWW.TEXASATTORNEYGENERAL.GOV
                                         An Equal Employment Opportunity Employer